MAG SILVER CORP. (An exploration stage company) Consolidated Financial Statements For the three month period ended Mar. 31, 2008 Dated: May 14, 2008 A copy of this report will be provided to any shareholder who requests it VANCOUVER OFFICE Suite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free 604 484 4710fax TSX:MAG AMEX:MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. (An exploration stage company) Consolidated Balance Sheets (expressed in Canadian dollars) Mar. 31, 2008 Dec. 31, 2007 ASSETS CURRENT Cash and cash equivalents $ 69,812,325 $ 60,147,307 Accounts receivable (Note 3) 1,091,483 647,027 Interest receivable 185,314 173,308 Prepaid expenses 42,453 49,668 TOTAL CURRENT ASSETS 71,131,575 61,017,310 EQUIPMENT AND LEASEHOLDS (Note 4) 74,024 22,116 INVESTMENT IN MINERA JUANICIPIO S.A. DE C.V. (Note 5) 6,807,748 5,948,361 MINERAL RIGHTS (Note 6) 5,057,663 5,084,509 DEFERRED EXPLORATION COSTS (Note 6) 14,533,557 12,989,636 TOTAL ASSETS $ 97,604,567 $ 85,061,932 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 1,783,026 $ 637,180 SHAREHOLDERS' EQUITY Share capital (Note 7) Authorized - unlimited common shares, without par value Issued and outstanding at Mar.31, 2008 - 48,545,566 common shares (Dec.31, 2007 - 46,954,196) 106,231,641 91,105,640 Common share purchase warrants - 2,218,444 Contributed surplus 8,773,584 7,879,650 Accumulated other comprehensive income (332,343 ) (716,778 ) Deficit (18,851,341 ) (16,062,204 ) TOTAL SHAREHOLDERS' EQUITY 95,821,541 84,424,752 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 97,604,567 $ 85,061,932 CONTINUING OPERATIONS (Note 1) ON BEHALF OF THE BOARD "Derek White" Derek White, Director "Jonathan Rubenstein" Jonathan Rubenstein, Director See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Loss and Comprehensive Loss (expressed in Canadian dollars) For the For the three month three month period ended period ended March 31, March 31, 2008 2007 EXPENSES Accounting and audit $ 44,675 $ 17,659 Amortization 10,219 3,442 Bank charges and interest 829 574 Filing and transfer agent fees 126,357 54,956 Foreign exchange (gain) loss (63,206 ) 5,349 Legal 71,100 66,094 Management and consulting fees 368,838 253,126 Mineral property costs written off (Note 6.(g)) 1,169,411 - Shareholder relations 79,284 97,095 Stock compensation expense 1,446,300 1,730,034 Telephone and office 159,722 84,122 Travel 34,777 56,446 3,448,306 2,368,897 LOSS BEFORE THE FOLLOWING (3,448,306 ) (2,368,897 ) INTEREST INCOME 659,169 116,555 NET LOSS FOR THE PERIOD $ (2,789,137 ) $ (2,252,342 ) OTHER COMPREHENSIVE INCOME CURRENCY TRANSLATION ADJUSTMENT (Note 5) 384,435 - COMPREHENSIVE LOSS FOR THE PERIOD $ (2,404,702 ) $ (2,252,342 ) BASIC AND DILUTED LOSS PER SHARE $ (0.06 ) $ (0.06 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 47,835,959 39,500,126 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Shareholders' Equity (expressed in Canadian dollars) Deficit Accumulated accumulated Common shares Common share other during the Total Total without par value purchase warrants Contributed comprehensive exploration Deficit shareholders' Shares Amount Number Amount Surplus income("AOCI") stage and "AOCI" equity Balance, December 31, 2006 37,928,610 $23,433,942 - $- $3,059,194 $- ($7,912,946) ($7,912,946) $18,580,190 Issued for cash (Note 7 (a)) 5,760,000 59,955,443 1,380,000 2,692,571 - 62,648,014 Warrants exercised 2,883,486 6,468,783 (243,000) (474,127) - 5,994,656 Stock options exercised 382,100 1,247,472 - - (436,110) - - - 811,362 Stock options granted - 5,256,566 - - - 5,256,566 Translation adjustment - (716,778) - (716,778) (716,778) Net loss - (8,149,258) (8,149,258) (8,149,258) Balance, December 31, 2007 46,954,196 91,105,640 1,137,000 2,218,444 7,879,650 (716,778) (16,062,204) (16,778,982) 84,424,752 Issued for cash - 11,936 - 11,936 Warrants exercised 1,137,000 13,588,444 (1,137,000) (2,218,444) - 11,370,000 Stock options exercised 454,370 1,525,621 - - (552,366) - - - 973,255 Stock options granted - 1,446,300 - - - 1,446,300 Translation adjustment - 384,435 - 384,435 384,435 Net loss - (2,789,137) (2,789,137) (2,789,137) Balance, March 31, 2008 48,545,566 $106,231,641 - $- $8,773,584 $(332,343) $(18,851,341) $(19,183,684) $95,821,541 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Cash Flows (expressed in Canadian dollars) For the For the three month three month Period ended Period ended March 31, March 31, 2008 2007 OPERATING ACTIVITIES Net loss for the period $ (2,789,137 ) $ (2,252,342 ) Items not involving cash: Amortization 10,219 3,442 Mineral property costs written off (Note 6.(g)) 1,169,411 - Stock compensation expense 1,446,300 1,730,034 Changes in operating assets and liabilities Accounts receivable (444,456 ) (79,959 ) Interest receivable (12,006 ) 5,727 Prepaid expenses 7,215 (60,758 ) Accounts payable and accrued liabilities (15,154 ) 201,373 (627,608 ) (452,483 ) INVESTING ACTIVITIES Purchase of equipment and leasehold improvements (62,127 ) (1,649 ) Investment in Juanicipio JV (474,952 ) (40,354 ) Mineral rights (190,721 ) (310,599 ) Deferred exploration costs (1,334,765 ) (1,091,994 ) (2,062,565 ) (1,444,596 ) FINANCING ACTIVITIES Issue of share capital 12,355,191 19,214,601 12,355,191 19,214,601 INCREASE IN CASH 9,665,018 17,317,522 CASH AND EQUIVALENTS, BEGINNING OF PERIOD 60,147,307 3,506,930 CASH AND EQUIVALENTS, END OF PERIOD $ 69,812,325 $ 20,824,452 CASH AND EQUIVALENTS WERE COMPRISED OF: Cash $ 19,312,325 $ 899,202 Short-term deposits 50,500,000 19,925,250 $ 69,812,325 $ 20,824,452 option rights $ 204,431 $ 1,337,289 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements 1.CONTINUING OPERATIONS The Company was incorporated under the Company Act (British Columbia) on April 21, 1999 and its shares were listed on the TSX Venture Exchange on April 21, The Company is an exploration company working on mineral properties it has staked or acquired by way of option agreement principally in Mexico. The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. These interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assume that the Company will realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses from inception and does not currently have any revenue generating operations. The Company’s ability to continue as a going concern is dependent upon its ability in the future to achieve profitable operations and, in the meantime, to obtain the necessary financing to meet its obligations and repay its liabilities when they become due. External financing, predominantly by the issuance of equity to the public, will be sought to finance the operations of the Company. These interim consolidated financial statements do not include all the information and disclosures required by Canadian GAAP for annual consolidated financial statements. They have been prepared using the same accounting policies and methods of applications as the latest annual consolidated financial statements.
